Allowability Notice
This communication is responsive to Phone Interview on 12/08/2021. 
Status of Claims:
Claims 1-2, 4, 7-9, 11, 14-16 and 18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Ms. Kimberly Owen on 12/08/2021 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
(Currently Amended) A network controller, comprising:
one or more processors; and
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the network controller to perform operations comprising:
	receiving, from a network component, network characteristics associated with one or more nodes of a network, wherein the network characteristics are further associated with network based application recognition (NBAR) results;
	analyzing the network characteristics to generate configuration parameters for the one or more nodes of the network, wherein analyzing the network characteristics comprises:
determining, using machine learning, behavioral patterns of the network during specific time periods;
	generating one or more of the configuration parameters to fine-tune a topology of the network based on the behavioral patterns of the network during the specific time periods;
	determining that traffic traversing a first connection from a first node to a second node of the network is associated with a first application; 
	determining that traffic traversing a second connection from the first node to a third node of the network is associated with a second application; [[and]]
	generating one or more of the configuration parameters to prioritize the second connection over the first connection;  
	determining a first operating capacity of one or more systems of a first node of the network;
determining a second operating capacity of one or more systems of a second node of the network; and
generating one or more of the configuration parameters to balance the first and second operating capacities of the first and second nodes; and
	communicating the configuration parameters to the one or more nodes of the network;
wherein the network characteristics are generated by the network component using a bidirectional forwarding detection (BFD) protocol.

(Previously Presented) The network controller of Claim 1, wherein the network characteristics are further associated with at least one of:
latency;
delay;
packet loss;
ping; or
	performance of one or more systems at the one or more nodes.
(Canceled) 

(Original) The network controller of Claim 1, wherein the network component is at least one of:
a router associated with a branch office of an enterprise; or
a network analytic module.

(Canceled) 

(Canceled)  

(Original) The network controller of Claim 1, wherein receiving the network characteristics, analyzing the network characteristics, and communicating the configuration parameters are performed in real-time.



(Currently Amended) A method, comprising:
receiving, by a network controller, network characteristics from a network component, wherein the network characteristics are associated with: 
	one or more nodes of a network, and
	network based application recognition (NBAR) results;
analyzing, by the network controller, the network characteristics to generate configuration parameters for the one or more nodes of the network, wherein analyzing the network characteristics comprises:
	determining, using machine learning, behavioral patterns of the network during specific time periods;
	generating one or more of the configuration parameters to fine-tune a topology of the network based on the behavioral patterns of the network during the specific time periods;
	determining that traffic traversing a first connection from a first node to a second node of the network is associated with a first application; 
	determining that traffic traversing a second connection from the first node to a third node of the network is associated with a second application; [[and]]
	generating one or more of the configuration parameters to prioritize the second  connection over the first connection; 
	determining a first operating capacity of one or more systems of a first node of the network;
determining a second operating capacity of one or more systems of a second node of the network; and
	generating one or more of the configuration parameters to balance the first and second operating capacities of the first and second nodes; and
communicating, by the network controller, the configuration parameters to the one or more nodes of the network;
wherein the network characteristics are generated by the network component using a bidirectional forwarding detection (BFD) protocol.


(Previously Presented) The method of Claim 8, wherein the network characteristics are further associated with at least one of:
latency;
delay;
packet loss;
ping; or
	performance of one or more systems at the one or more nodes.
(Canceled) 

(Original) The method of Claim 8, wherein the network component is at least one of:
a router associated with a branch office of an enterprise; or
a network analytic module.

(Canceled)

(Canceled)  

(Original) The method of Claim 8, wherein receiving the network characteristics, analyzing the network characteristics, and communicating the configuration parameters are performed in real-time.
(Currently Amended) One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising:
	receiving, from a network component, network characteristics associated with one or more nodes of a network, wherein the network characteristics are further associated with network based application recognition (NBAR) results;
analyzing the network characteristics to generate configuration parameters for the one or more nodes of the network, wherein analyzing the network characteristics comprises:
	determining, using machine learning, behavioral patterns of the network during specific time periods;
	generating one or more of the configuration parameters to fine-tune a topology of the network based on the behavioral patterns of the network during the specific time periods;
	determining that traffic traversing a first connection from a first node to a second node of the network is associated with a first application; 
	determining that traffic traversing a second connection from the first node to a third node of the network is associated with a second application; [[and]]
	generating one or more of the configuration parameters to prioritize the second  connection over the first connection;
	determining a first operating capacity of one or more systems of a first node of the network;
determining a second operating capacity of one or more systems of a second node of the network; and
	generating one or more of the configuration parameters to balance the first and second operating capacities of the first and second nodes; and
communicating the configuration parameters to the one or more nodes of the network;
wherein the network characteristics are generated by the network component using a bidirectional forwarding detection (BFD) protocol.



(Previously Presented) The one or more computer-readable non-transitory storage media of Claim 15, wherein the network characteristics are further associated with at least one of:
latency;
delay;
packet loss;
ping; or
	performance of one or more systems at the one or more nodes.

(Canceled)

(Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein the network component is at least one of:
a router associated with a branch office of an enterprise; or
a network analytic module.

(Canceled)

(Canceled)  


Reasons for Allowance
4.	Claims 1-2, 4, 7-9, 11, 14-16 and 18 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 1/15/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.

The closest prior art is Waclasky US 2014/0281018 A1 and Dillon US 2019/0158371 A1. However, prior art still fails to teach the identified allowable subject matter.  
Additionally, Applicant’s arguments filed 11/05/2021 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.